order issued October   2   ,   2012




                                            In ‘The
                                QIuitrt uf Apprat
                       FiftJ! Jtstrtct uf Jixai at Da1ta
                                      No. 05-10-0 1604-CR


                               RICHIE LEE WILSON, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee


                                           ORDER




      The Motion for Rehearing filed by appellant is hereby DENIED.




                                                      LANA MYERS
                                                      JUSTICE